



Exhibit 10.3


 
INTELLECTUAL PROPERTY TRANSFER AGREEMENT
 
This INTELLECTUAL PROPERTY TRANSFER AGREEMENT (the “Agreement”) is dated as of
September 15, 2011 (the “Effective Date”) between Alkermes, Inc., a Pennsylvania
corporation (“Assignor”), Alkermes Controlled Therapeutics, Inc., a Pennsylvania
corporation (“Assignor Sub”), and Alkermes Pharma Ireland Limited, a private
limited company incorporated in Ireland (registered number 448848) whose
registered address is Monksland, Athlone, County Westmeath, Ireland
(“Assignee”).
 
RECITALS:
 
           WHEREAS, Assignor and Assignee and certain other parties entered into
a Business Combination Agreement and Plan of Merger, dated as of May 9, 2011
(the “Merger Agreement”), pursuant to which, among other things, the business
conducted by Assignee and certain of its affiliates will be combined with the
business of Assignor, all upon the terms and conditions set forth in the Merger
Agreement;
 
WHEREAS, Assignor and Assignor Sub desire to sell and assign to Assignee, and
Assignee desires to purchase and acquire from Assignor and Assignor Sub, certain
intellectual property and contracts, subject to the terms and the conditions set
forth in this Agreement; and
 
WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement is a condition to the
obligations of Assignor and Assignee to consummate the transactions contemplated
by the Merger Agreement, and the transactions contemplated by this Agreement are
conditional upon the subsequent sequential consummation of the merger and the
other transactions contemplated by the Merger Agreement.
 
           NOW, THEREFORE, in consideration of the respective premises, mutual
covenants and agreements of the parties hereto, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto agree as follows:
 
1. Definitions.
 
Joint IP shall mean (i) the Joint Know-How, (ii) the Joint Trademark and
(iii) the Joint Patents.
 
Joint Know-How shall mean all Know-How owned by Assignor or Assignor Sub that
relates to the System to the extent necessary or useful to develop, make, have
made, use, sell, offer for sale or import pharmaceutical products that are
System formulations that incorporate formulation of exendins, exendin agonists,
glucagon-like peptides (GLP)-1 and GLP-1 agonists prepared using the System.
 
Joint Patents shall mean all patents and patent applications listed on Exhibit B
hereto, together with any patents resulting therefrom, including divisionals,
continuations, continuations-in-part, continued prosecution applications,
reissues, re-examinations, extensions of term, substitutions, revalidations,
renewals, supplemental protection certificates, registrations and confirmations
thereof, and any other patent or patent application that are owned, in whole or
in part, by Assignor or Assignor Sub and that relate to the System to the extent
necessary or useful to develop, make, have made, use, sell, offer for sale or
import pharmaceutical products that incorporate formulation of exendins, exendin
agonists, glucagon-like peptides (GLP)-1 and GLP-1 agonists prepared using the
System.
 
 
 

--------------------------------------------------------------------------------

 
Joint Trademark shall mean the registered trademark Medisorb® owned by Assignor
and the goodwill associated therewith.
 
Know-How shall mean all proprietary data, information, knowledge, know-how,
inventions, discoveries, trade secrets, processes, techniques, strategies,
methods, practices, skills, experience, documents, apparatus, devices, assays,
screens, databases, database structures and data analysis methods, compositions,
materials, methods, formulas or improvements, whether patentable or not.
 
System shall mean methods for preparing microspheres/microparticles.
 
Transferred Assets shall mean the (i) Transferred IP, (ii) the Transferred
License Agreement, (iii) the Transferred Trademark License Agreement and (iv)
the one-half interest in the Joint IP that is transferred hereunder.
 
Transferred IP shall mean (i) the Transferred Know-How and (ii) the Transferred
Patents, in each case, together with the right to sue and recover damages or
other compensation or equitable relief for past, present or future infringement,
misappropriation or violation thereof, and the right to fully and entirely stand
in the place of Assignor in all matters related thereto.
 
Transferred Know-How shall mean all Know-How owned by Assignor that exclusively
relates to the subject matter of the Transferred Patents.
 
Transferred License Agreement shall mean the Development and License Agreement
dated May 15, 2000 between Assignor and Amylin Pharmaceuticals, Inc., as amended
by the Amendment to Development and License Agreement dated October 24, 2005,
and as assigned by Alkermes Controlled Therapeutics Inc. II to its affiliate,
Alkermes, Inc.
 
Transferred Patents shall mean all patents and patent applications listed on
Exhibit A hereto, together with any patents resulting therefrom, including
divisionals, continuations, continuations-in-part, continued prosecution
applications, reissues, re-examinations, extensions of term, substitutions,
revalidations, renewals, supplemental protection certificates, registrations and
confirmations thereof.
 
Transferred Trademark License Agreement shall mean the Trademark License
Agreement dated March 19, 2010 between Assignor and Amylin Pharmaceuticals, Inc.
 
2.  
Transfer of Transferred Assets.

 
a. Transferred IP.  Subject to the terms and conditions of this agreement,
effective the Effective Date, Assignor hereby sells, assigns, transfers, conveys
and delivers to Assignee, and Assignee hereby purchases, acquires and accepts
from Assignor, all of Assignor’s right, title and interest on the Effective Date
throughout the world in and to the Transferred IP.
 
 
 

--------------------------------------------------------------------------------

 
b. Transfer of Transferred Patents.  After the Effective Date, Assignor shall
execute, or procure the execution of, such formal documents of sale and/or
assignment as are required consistent with the terms and conditions of this
Agreement to formally record the change of title to the Transferred Patents to
Assignee in a timely manner.
 
c. Delivery of Transferred Know-How.  Promptly following the Effective Date,
Assignor shall transfer to Assignee, or otherwise make available, the
Transferred Know-How in an orderly fashion and in a manner such that the value
of such Transferred Know-How is preserved in all material respects.
 
d. Transfer of Transferred Agreements.  Subject to the terms and conditions of
this Agreement, on the Effective Date, Assignor hereby assigns to Assignee
Assignor’s rights, and Assignee shall assume Assignor’s obligations, under the
Transferred License Agreement and the Transferred Trademark License Agreement
(the “Transferred Agreements”), except to the extent such rights and obligations
relate to performance or non-performance under such Transferred Agreements prior
to the Effective Date.  Assignee agrees to be bound on and after the Effective
Date by all the terms and conditions set forth in the Transferred Agreements;
provided, however, that Assignor shall remain liable and responsible on and
after the Effective Date for the performance and observance of all of the
Assignee’s duties and obligations under the Transferred Agreements.
 
e. Transfer of Rights in Joint IP.  Subject to the terms and conditions of this
Agreement, on the Effective Date, Assignor and Assignor Sub hereby each sells,
assigns, transfers, conveys and delivers to Assignee an undivided one-half
interest in the right, title and interest it respectively owns on the Effective
Date throughout the world in and to the Joint IP.  After the Effective Date,
Assignor and Assignor Sub shall in a timely manner execute, or procure the
execution of, such formal documents as are required consistent with the terms
and conditions of this Agreement to formally record the change of title to the
Joint Patents and the Joint Trademark to record Assignee as a joint owner
thereof.  Assignor or Assignor Sub, as applicable, shall have the right and
responsibility for filing, prosecuting and maintaining the Joint Patents they
respectively own, but shall consult with Assignee regarding such
prosecution.  Assignor shall have the right and responsibility for maintaining
the Joint Trademark.  In the event of (i) any infringement or potential
infringement of a Joint Patent or Joint Trademark by a third party and/or (ii)
any claim by a third party that a Joint Patent is invalid or unenforceable or
that a Joint Trademark infringes such third party’s intellectual property
rights, the representatives of Assignor or Assignor Sub and Assignee, as
applicable, shall confer to determine in good faith an appropriate course of
action to enforce or defend such Joint Patent or Joint Trademark or otherwise to
abate the infringement.
 
f. Delivery of Joint Know-How.  Promptly following the Effective Date, Assignor
and Assignor Sub shall transfer to Assignee, or otherwise make available, a copy
of the Joint Know-How in an orderly fashion and in a manner such that the value
of such Joint Know-How is preserved in all material respects.
 
 
 

--------------------------------------------------------------------------------

 
3. Consideration.  In consideration of Assignor’ and Assignor Sub’s transfer of
the Transferred Assets to Assignee in accordance with Section 2 hereof, Assignee
is delivering contemporaneously herewith a promissory note, in the form attached
hereto as Exhibit C, in the principal amount of $202.1 million.
 
4. Disclaimer.  NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES IN THIS
AGREEMENT, EXPRESS OR IMPLIED, REGARDING THE SUBJECT MATTER OF THIS
AGREEMENT.  WITHOUT LIMITING THE FOREGOING, ASSIGNOR AND ASSIGNOR SUB MAKE NO
REPRESENTATION, GUARANTY OR WARRANTY IN THIS AGREEMENT REGARDING THE TRANSFERRED
ASSETS, INCLUDING, WITHOUT LIMITATION, AS TO THE CONDITION OF TITLE,
ENFORCEABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, VALIDITY, REGISTRABILITY, NON-INFRINGEMENT OR ANY OTHER
WARRANTY, WHETHER EXPRESS OR IMPLIED OR BY OPERATION OF LAW.
 
5. Change in Law.  The obligations of the parties to consummate the transfer
shall terminate if there has been a change in law that would materially increase
the risk of having an adverse impact on Assignor or the benefits intended to be
achieved by this transfer.
 
6. Further Assurances. Assignor and Assignor Sub shall use reasonable efforts to
take actions and execute and deliver documents that Assignee may reasonably
request to effect the terms of this Agreement and to perfect Assignee’s title in
and to the Transferred Assets.
 
7. Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, USA, applicable to contracts
to be performed entirely within that State.
 
8. Interpretation.  Capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.
 
9. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement.
 
10. Condition.  The obligations of Assignor, Assignor Sub and Assignee under
this Agreement are conditioned upon the subsequent sequential consummation of
the Merger and the other transactions contemplated by the Merger Agreement, and
unless the Merger and such transactions are consummated, this Agreement shall be
void and of no force and effect.
 


 
[The rest of this page intentionally left blank.]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute this Agreement as of the date first set forth above.
 

   
 
ALKERMES, INC.
By /s/ Michael Landine     
Name: Michael Landine
Title: Senior Vice President of Corporate Development
   
 
ALKERMES CONTROLLED THERAPEUTICS, INC.
By /s/ James M. Frates       
Name: James M. Frates
Title: Vice President and Treasurer
           







 










SIGNED for and on behalf
of ALKERMES PHARMA IRELAND LIMITED
by its lawfully appointed attorney


in the presence of:
/s/                                                    
(Signature)










Signature of Witness:
/s/ Samira Saya          
Name of Witness:
Samira Saya
Address of Witness:
27 Rosemont Avenue #5, Pembroke HM08
Occupation of Witness:
Lawyer


[Signature Page – IP Transfer Agreement]

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Transferred Patents


Case Number:
166.0112
             
Title:
  RESIDUAL SOLVENT EXTRACTION METHOD AND MICROPARTICLES PRODUCED THEREBY
Owner: Assignor
             
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
                 
Australia
0
PCT
Granted
2.002E+09
26-Aug-02
2.002E+09
16-Aug-07
26-Aug-22
Austria
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Belgium
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Bulgaria
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Canada
0
PCT
Granted
2,454,027
26-Aug-02
2,454,027
15-Apr-08
26-Aug-22
Cyprus, Republic of
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Czech Republic
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Denmark
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Estonia
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
European Patent Convention
0
PCT
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
European Patent Convention
1
DIV
Published
10175737
8-Sep-10
     
Finland
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
France
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Germany
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Greece
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Hong Kong
0
REP
Published
4109322.6
26-Aug-02
26-Aug-22
   

 
 
A -1

--------------------------------------------------------------------------------

 

                 
Case Number:
000166.0112 (cont’d)
           
Title:
  RESIDUAL SOLVENT EXTRACTION METHOD AND MICROPARTICLES PRODUCED THEREBY
Owner: Assignor
             
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
India
0
PCT
Granted
129/KOLNP/04
26-Aug-02
225175
5-Nov-08
26-Aug-22
                 
Ireland
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Israel
0
PCT
Granted
160378
26-Aug-02
160378
31-Mar-11
26-Aug-22
Italy
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Japan
0
PCT
Published
2003-524554
26-Aug-02
26-Aug-22
   
Japan
1
DIV
Pending
2010-229366
12-Oct-10
     
Liechtenstein
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Luxembourg
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Mexico
0
PCT
Granted
2004/001765
26-Aug-02
242175
22-Nov-06
26-Aug-22
Monaco
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Netherlands
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
New Zealand
0
PCT
Granted
531,165
26-Aug-02
531,165
8-Dec-05
26-Aug-22
Portugal
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
                 
Slovakia
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Spain
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Sweden
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
Switzerland
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22

 
 
A -2

--------------------------------------------------------------------------------

 

                 
Case Number:
000166.0112 (cont’d)
           
Title:
  RESIDUAL SOLVENT EXTRACTION METHOD AND MICROPARTICLES PRODUCED THEREBY
Owner:  Assignor
             
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
Turkey
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
United Kingdom
0
EPP
Granted
2759445.6
26-Aug-02
1 420 762 B1
16-Mar-11
26-Aug-22
United States of America
0
ORD
Granted
09/942,631
31-Aug-01
6,824,822
30-Nov-04
31-Aug-21
United States of America
2
CON
Granted
11/312,371
21-Dec-05
7,223,440
29-May-07
31-Aug-21
United States of America
3
CON
Granted
11/785,638
19-Apr-07
7,524,530
28-Apr-09
31-Aug-21
United States of America
6
CON
Granted
12/382,637
20-Mar-09
7,875,310
25-Jan-11
31-Aug-21
United States of America
7
CON
Published
12/967,757
14-Dec-10
                       

 
 
A -3

--------------------------------------------------------------------------------

 

                 
Case Number:  000166.2056
           
Title:
  POLYMER-BASED SUSTAINED RELEASE DEVICE
     
Owner:  Assignor
                               
Country
 
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
                 
Australia
0
PCT
Granted
2.004E+09
15-Apr-04
2.004E+09
18-Nov-10
15-Apr-24
Australia
1
PCT
Pending
2.005E+09
15-Apr-05
15-Apr-25
   
Brazil
1
PCT
Pending
PI0509946-3
15-Apr-05
     
Canada
0
PCT
Pending
2,560,981
15-Apr-04
15-Apr-24
   
Canada
1
PCT
Pending
2,560,874
15-Apr-05
15-Apr-25
   
China (Peoples Republic)
1
PCT
Pending
2.006E+11
                         
Eurasian Patent Organization
1
PCT
Granted
200601905
15-Apr-05
11584
28-Apr-09
15-Apr-25
European Patent Convention
0
PCT
Published
4750134.1
15-Apr-04
15-Apr-24
   
European Patent Convention
2
DIV
Published
8001936.7
1-Feb-08
     
European Patent Convention
3
DIV
Published
9011473.7
15-Apr-05
     
European Patent Convention
4
DIV
Pending
10179399
24-Sep-10
     
Hong Kong
0
RCN
Pending
7106714.5
22-Jun-07
15-Apr-24
   
Hong Kong
1
RCN
Pending
7106409.5
14-Jun-07
15-Apr-25
   
Hong Kong
3
DIV
Pending
10106007
15-Jun-10
     
India
0
PCT
Granted
6215/DELNP/2006
15-Apr-04
239635
29-Mar-10
15-Apr-24
India
1
PCT
Pending
5749/DELNP/2006
15-Apr-04
15-Apr-24
                     
India
2
DIV
Unfiled
                                             

 
 
A -4

--------------------------------------------------------------------------------

 
Case Number:  000166.2056 (cont’d)
         
Title:
  POLYMER-BASED SUSTAINED RELEASE DEVICE
     
Owner:  Assignor
                               
Country
 
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Israel
1
PCT
Pending
178335
15-Apr-05
     
Japan
0
PCT
Pending
2007-508312
15-Apr-04
15-Apr-24
   
Japan
1
PCT
Pending
2007-508601
15-Apr-05
15-Apr-25
   
Korea, Republic of
0
PCT
Allowed
10-2006-7023967
15-Apr-04
15-Apr-24
   
Korea, Republic of
1
PCT
Pending
10-2006-7023921
15-Apr-05
     
Korea, Republic of
2
DIV
Pending
10-2010-7026352
     
Mexico
0
PCT
Pending
06/11924
15-Apr-04
15-Apr-24
   
Mexico
1
PCT
Pending
PA/a/2006/011990
15-Apr-05
     
New Zealand
1
PCT
Granted
551290
551290
12-Nov-09
   
Norway
1
PCT
Pending
2006 5213
15-Apr-05
     
Singapore
0
PCT
Granted
200607179-9
15-Apr-04
126993
30-Apr-09
15-Apr-24
United States of America
1
RCE
Granted
11/104,877
13-Apr-05
7,456,254
25-Nov-08
30-Jun-25
United States of America
3
PCT
Pending
10/592,769
14-Sep-06
15-Apr-24
   
United States of America
4
DIV
Granted
11/521,091
14-Sep-06
7,563,871
21-Jul-09
15-Apr-24
United States of America
9
CON
Granted
11/826,535
16-Jul-07
7,612,176
3-Nov-09
13-Apr-25
United States of America
12
ORD
Published
11/578,712
23-Jan-08
     
United States of America
14
CON
Published
12/483,871
12-Jun-09
     
United States of America
15
CON
Published
12/585,574
17-Sep-09
     

 
 
A -5

--------------------------------------------------------------------------------

 
Case Number:  000166.2056 (cont’d)
         
Title:
  POLYMER-BASED SUSTAINED RELEASE DEVICE
     
Owner:  Assignor
             
United States of America
16
CON
Published
12/713,036
17-Sep-09
                       

 
 
A -6

--------------------------------------------------------------------------------

 
Case Number:
166.2025
             
Title:
MICROENCAPSULATION AND SUSTAINED RELEASE OF BIOLOGICALLY ACTIVE POLYPEPTIDES
Owner: Assignor
             
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
United States of America
1
ORD
Granted
10/688,786
17-Oct-03
7,164,005
16-Jan-07
17-Oct-23
United States of America
2
ORD
Granted
10/688,059
17-Oct-03
7,462,365
9-Dec-08
6-Feb-25
United States of America
4
ORD
Published
12/289,857
6-Nov-08
                                                         

 
 
A -7

--------------------------------------------------------------------------------

EXHIBIT B
 
Joint Patents
 
 
 
Case Number:
166.0073
             
Title:
  PREPARATION OF INJECTABLE SUSPENSIONS HAVING IMPROVED INJECTABILITY
Owner:  Assignor Sub
           
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
                 
Albania
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Australia
0
PCT
Granted
2001 255 463
19-Apr-01
2001 255 463
18-Feb-05
19-Apr-21
Austria
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Brazil
0
PCT
Published
PI0111060-8
19-Apr-01
19-Apr-21
   
Brazil
1
DIV
Pending
PI0117302-2
19-Apr-01
     
Bulgaria
0
PCT
Granted
107288
19-Apr-01
BG 66023
19-Apr-21
 
Canada
0
PCT
Granted
2,406,536
19-Apr-01
2,406,536
22-Dec-09
19-Apr-21
China (Peoples Republic)
0
PCT
Granted
01809967.X
19-Apr-01
ZL 01809967.X
21-Jan-09
19-Apr-21
Cyprus, Republic of
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Czech Republic
0
PCT
Granted
PV 2002-3848
19-Apr-01
301 359
17-Dec-09
19-Apr-21
Denmark
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
European Patent Convention
0
PCT
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
European Patent Convention
2
DIV
Published
6010734.9
19-Apr-01
19-Apr-21
   
European Patent Convention
3
DIV
Published
10174743
31-Aug-10
     
Finland
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
                 

 
 
B-1

--------------------------------------------------------------------------------

 
Case Number:
000166.0073 (cont’d)
           
Title:
  PREPARATION OF INJECTABLE SUSPENSIONS HAVING IMPROVED INJECTABILITY
Owner:  Assignor Sub
           
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
                 
France
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Germany
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
                 
Hong Kong
0
REP
Granted
3105214.6
19-Apr-01
1054319 B
2-Nov-07
19-Apr-21
Hong Kong
1
ORD
Granted
3108656.5
19-Apr-01
1056321 B
17-Jul-09
19-Apr-21
Hong Kong
2
ORD
Pending
7107885.6
20-Jul-07
     
Hungary
0
PCT
Published
P0302283
19-Apr-01
19-Apr-21
   
Iceland
0
PCT
Granted
6595
19-Apr-01
2471
15-Dec-08
19-Apr-21
Ireland
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Israel
0
PCT
Granted
152767
19-Apr-01
152767
30-Mar-09
19-Apr-21
Japan
0
PCT
Granted
2001-587736
19-Apr-01
4502355
30-Apr-10
19-Apr-21
Korea, Republic of
0
PCT
Granted
2002-7015892
19-Apr-01
810480
28-Feb-08
19-Apr-21
Latvia
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Liechtenstein
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Lithuania
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
                 
Luxembourg
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Macedonia
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Mexico
0
PCT
Granted
11543
19-Apr-01
246759
28-Jun-07
19-Apr-21

 
 
B-2

--------------------------------------------------------------------------------

 
Case Number:
000166.0073 (cont’d)
           
Title:
  PREPARATION OF INJECTABLE SUSPENSIONS HAVING IMPROVED INJECTABILITY
Owner:  Assignor Sub
                             
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
                 
Monaco
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Netherlands
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
New Zealand
0
PCT
Granted
522,335
19-Apr-01
522,335
19-Apr-01
19-Apr-21
Norway
0
PCT
Pending
20025164
19-Apr-01
19-Apr-21
                     
Poland
0
PCT
Granted
P365195
19-Apr-01
204298
8-Jun-09
19-Apr-21
Portugal
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Romania
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Singapore
0
PCT
Granted
200207027-4
19-Apr-01
93152
30-Dec-04
19-Apr-21
Spain
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
                 
Sweden
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
Switzerland
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
United Kingdom
0
EPP
Granted
1928628.5
19-Apr-01
1283699
6-Jun-07
19-Apr-21
United States of America
0
ORD
Granted
09/577,875
25-May-00
6,495,164
17-Dec-02
25-May-20
United States of America
1
CON
Granted
10/259,949
30-Sep-02
6,667,061
23-Dec-03
25-May-20
United States of America
2
DIV
Granted
10/681,142
9-Oct-03
7,371,406
13-May-08
25-May-20
United States of America
3
CON
Granted
11/826,994
19-Jul-07
7,799,345
21-Sep-10
9-Oct-23

 
 
B-3

--------------------------------------------------------------------------------

 
Case Number:
000166.0073 (cont’d)
           
Title:
  PREPARATION OF INJECTABLE SUSPENSIONS HAVING IMPROVED INJECTABILITY
Owner:  Assignor Sub
           
Country
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
Exp. Date
                 
United States of America
5
CON
Published
12/856,198
13-Aug-10
                                                           

 
 
B-4

--------------------------------------------------------------------------------

 
Case Number:
1733.1056
             
Title:
  PROCESS FOR THE PREPARATION OF POLYMER-BASED SUSTAINED RELEASE COMPOSITIONS
Owner: Assignor Sub
             
Country
 
Sub Case
Case Type
Status
Application Number
Filing Date
Patent Number
Issue Date
                 
United States of America
1
CON
 
Granted
  09/801,272
7-Mar-01
                                                   


 
B-5

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Promissory Note
 
 
 

--------------------------------------------------------------------------------

 





EXCUTION VERSION
 
NOTE
 
Dated:  September 15, 2011
 
FOR VALUE RECEIVED, Alkermes Pharma Ireland Limited, a private limited company
incorporated in Ireland (registered number 448848) (“Issuer”), promises to pay
Alkermes, Inc., a Pennsylvania corporation (“Payee”), or its assigns the
principal amount of Two Hundred Two Million One Hundred Thousand U.S. dollars
($202,100,000) in the manner referred to in Section 2 below.
 
1. Principal:  The principal amount of this Note is Two Hundred Two Million One
Hundred Thousand U.S. dollars ($202,100,000).
 
2. Amortization and Maturity:  The principal amount of the Note shall be repaid
in a single installment on the Maturity Date.
 
3. Prepayment:  Issuer may prepay this Note, in whole or in part, on any date
for the payment of interest specified below together with interest accrued upon
the amount of the prepayment but without premium or penalty, upon 30 days’
written notice to Payee.
 
4. Interest:  Issuer also promises to pay interest on the unpaid principal
amount hereof from the date hereof until paid in full at the applicable federal
rate, as published by the U.S. Internal Revenue Service, on the last day of each
fiscal year, commencing March 31, 2012, until this Note shall have been paid in
full, and on the date of any payment or prepayment hereof.  Interest shall be
computed on the basis of a 360-day year and for the actual number of days
elapsed during the period in which interest accrues.  Any overdue principal or
interest shall (to the fullest extent permitted by applicable law) bear
interest, payable on demand, at a rate per annum equal to 2% above the rate
otherwise applicable during the period such payment is overdue.
 
5. Place of Payment:  Unless Payee shall have given instruction to the contrary,
all payments due under this Note shall be made in immediately available funds to
the following account:
 
Bank of America, 75 State Street, Boston, MA 02109
 
Wire Transfer ABA Number:  0260-0959-3
 
Account Number:  9372636916
 
Beneficiary name:  Alkermes, Inc.
 
6. Payment on Business Days:  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, as defined below, such
payment shall be made on the next preceding Business Day.
 
7. Gross-Up; Documentary Taxes:
 


 
 

--------------------------------------------------------------------------------

 
 
(a)  
Each payment by Issuer under this Note shall, except as required by law, be made
free and clear of, and without withholding or deduction for or on account of,
any present or future income, stamp, or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings imposed by Ireland or any political
subdivision or taxing authority thereof or therein or any other jurisdiction
from or through which Issuer makes payment hereunder (“Covered Taxes”).  If any
Covered Taxes are required to be withheld or deducted from any such payment,
Issuer shall pay such additional amounts as may be necessary to ensure that the
net amount actually received by Payee or its assigns after such withholding or
deduction is equal to the amount that the recipient would have received had no
such withholding or deduction been required; provided, however, that no such
additional amounts shall be payable in respect of (i) any Covered Taxes imposed
by reason of any connection between Payee or its assigns and the taxing
jurisdiction other than holding this Note and receiving payments hereunder, (ii)
any Covered Taxes imposed by reason of a failure by Payee or its assigns to
comply with the provisions of Section 7(c), and (iii) any Covered Taxes that
would not have been imposed if Payee were the beneficial owner of the payment.

 
(b)  
Issuer shall pay to the appropriate governmental authority any Covered Taxes
required to be withheld or deducted in accordance with Section 7(a) before
penalties are payable or interest accrues thereon, and if any such penalties are
payable or any such interest accrues, Issuer shall also make payment thereof
when due to the appropriate governmental authority.  Within 30 days after each
such payment of Covered Taxes, penalties, or interest, Issuer shall deliver to
Payee or its assigns a receipt evidencing such payment.

 
(c)  
Payee agrees to comply with any certification, identification, information,
documentation, or other reporting requirement if (i) such compliance is required
by law, regulation, administrative practice, or an applicable treaty as a
precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Covered Taxes for which Issuer is required to pay additional
amounts pursuant to Section 7(a) and (ii) at least 30 days prior to the first
payment with respect to which Issuer shall apply this Section 7(c), Issuer shall
have notified Payee that Payee will be required to comply with such requirement.

 
(d)  
If Payee or its assigns pay any Covered Taxes or other amounts that Issuer is
required to pay pursuant to this Section 7, Issuer shall indemnify Payee and its
assigns on demand in full in the currency in which such Covered Taxes or other
amounts are paid, whether or not such Covered Taxes were correctly or legally
asserted, together with interest thereon from and including the date of payment
to but excluding the date of reimbursement at the rate set forth in Section 4.

 
 
2

--------------------------------------------------------------------------------

 
(e)  
Issuer shall pay any present or future stamp, transfer, or documentary taxes or
any other excise or property taxes, charges, or similar levies, and any
penalties, additions to tax, or interest due with respect thereto, that may be
imposed by any jurisdiction in connection with the execution, delivery,
enforcement or registration of this Note.

 
8. Representations and Warranties:  Issuer represents and warrants to Payee as
follows:
 
(a)  
Due Organization; Issuer:  Issuer is a corporation duly organized, validly
existing and in good standing under the laws of Ireland, and has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and to issue this Note.

 
(b)  
Due Authorization:  The execution, delivery and performance of this Note has
been duly authorized by all necessary action on the part of Issuer.

 
(c)  
No Conflict:  The execution, delivery and performance by Issuer of this Note
will not (a) violate any provision of any law or any governmental regulation
applicable to Issuer or the memorandum and articles of association of Issuer, or
any order, judgment or decree of any court or other agency of any government
binding upon Issuer; (b) conflict with, result in a breach of or constitute a
default under any agreement binding upon Issuer; or (c) result in or require the
imposition of any lien upon any of the properties or assets of Issuer.

 
(d)  
Governmental Consents:  The execution, delivery and performance by Issuer of
this Note do not and will not require any registration with, consent or approval
of, notice to or other action to, with or by any governmental authority.

 
(e)  
Binding Obligation:  This Note has been duly executed and delivered by Issuer
and is the legally valid and binding obligation of Issuer, enforceable against
Issuer in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium or similar laws
relating to or affecting creditors’ rights generally or by the application of
general principles of equity (regardless of whether considered in proceedings at
law or equity).

 
(f)  
No Material Adverse Effect:  Since December 31, 2010, there has been no Material
Adverse Effect.

 
(g)  
No Adverse Proceeding:  There is no pending or threatened litigation,
arbitration or other legal proceeding against Issuer that would reasonably be
expected to have a Material Adverse Effect.

 
(h)  
Taxes:  Issuer has filed all material Irish and other tax returns which were
required to be filed by it (subject to any valid extensions of the time for
filing), and has paid, or made provision for the payment of, all material taxes
owed by it, and no material tax deficiencies have been assessed or, to Issuer’s
knowledge, proposed against Issuer.

 
 
3

--------------------------------------------------------------------------------

 
(i)  
No Defaults:  Issuer is not in default of any of its material agreements, except
where the consequences of such default, if any, would not reasonably be expected
to have a Material Adverse Effect.

 
(j)  
Compliance with Law:  Issuer is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental authorities in respect of the conduct of its business and the
ownership of its properties, except such non-compliance that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 
9. Covenants:  Issuer covenants and agrees that, until payment in full of this
Note, it shall perform the covenants contained in this Section 9 applicable to
it.
 
(a)  
Financial Statements:  As soon as available, and in any event within 90 days
after the end of each fiscal year of Issuer, Issuer will deliver to Payee the
following financial statements of Issuer:  a consolidated balance sheet, a
consolidated income statement, a consolidated statement of members’ equity, and
a consolidated statement of cash flows, in each case as of the end of such
fiscal year.  Such financial statements shall be prepared according to GAAP.

 
(b)  
Other Reports:  Issuer shall notify Payee, promptly upon obtaining knowledge
thereof, of (i) any inaccuracy in any representation or warranty in this Note,
(ii) any event which would render any representation or warranty inaccurate if
made on or after the time of such event and (iii) any breach of any covenant in
this Note.

 
(c)  
Compliance with Laws:  Issuer shall comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
the noncompliance with which would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 
(d)  
Taxes:  Issuer shall pay all material taxes and assessments imposed on it prior
to the date on which penalties attach thereto, except for any  tax or assessment
which is either not delinquent or which is being contested in good faith and by
proper proceedings and against which adequate reserves have been provided.

 
(e)  
No Merger, Sale of Assets, etc:  Issuer shall not merge or consolidate with any
other corporation, unless Issuer is the surviving corporation or the survivor
expressly assumes all of Issuer’s obligations under this Note, and shall not
sell assign, transfer, convey or otherwise dispose of substantially all of its
properties or assets.

 
 
4

--------------------------------------------------------------------------------

 
10. Event of Default:  If any one or more of the following conditions or events
shall occur:
 
(a)  
Payment Default:  Failure by Issuer to pay any interest on this Note within 15
days after the date due;

 
(b)  
Default on Other Indebtedness:  Failure by Issuer to pay any principal or
interest in respect of any other Indebtedness beyond the grace period, if any,
provided therefor, or breach or default with respect to any term of any other
Indebtedness, if the effect of such failure, breach or default is to cause, or
permit the holders of such Indebtedness to cause, Indebtedness in the aggregate
principal amount in excess of Fifty Million U.S. dollars ($50,000,000) to become
due and payable prior to its stated maturity or Indebtedness in the aggregate
principal amount in excess of Fifty Million U.S. dollars ($50,000,000) not to be
paid at maturity;

 
(c)  
Breach of Covenants:  Failure by Issuer to comply with any other covenant
contained herein, and such failure shall not have been remedied or waived within
30 days after receipt by Issuer of notice from Payee of such default;

 
(d)  
Breach of Representations:  Any representation or warranty made in this Note or
in any certificate or statement given to Payee pursuant to this Note shall be
false in any material respect as of the date made;

 
(e)  
Bankruptcy:  An event of Bankruptcy; or

 
(f)  
Change of Control:  A Change of Control;

 
then Payee, by written notice to Issuer, may declare the principal amount of
this Note, together with accrued interest thereon, to be immediately due and
payable, whereupon such amounts shall be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Issuer.  In addition, upon the occurrence of an event of
Bankruptcy, this Note, together with accrued interest thereon, shall
automatically be immediately due and payable, without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by
Issuer.
 
11. Assignment:  Payee may assign this Note to any person.  Such assignment
shall be valid upon delivery of written notice by Payee to Issuer of such
assignment.
 
12. Definitions:  As used in this Note, the following terms shall have the
meanings set forth below:
 
“Bankruptcy” shall mean a Voluntary Bankruptcy or an Involuntary Bankruptcy.  A
“Voluntary Bankruptcy” means the inability of Issuer generally to pay its debts
as such debts become due, the failure of Issuer generally to pay its debts as
such debts become due, an admission in writing by Issuer of its inability to pay
its debts generally or a general assignment by Issuer for the benefit of
creditors; the filing of any petition or answer by Issuer seeking to adjudicate
it a bankrupt or insolvent, or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection relief, or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking, consenting to, or acquiescing in the entry of
an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property; or
corporate action taken by Issuer to authorize any of the actions set forth
above.  An “Involuntary Bankruptcy” means the entering, without the consent or
acquiescence of Issuer of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar statute, law or
regulation, or the filing of any such petition against Issuer which petition
shall not be dismissed within sixty (60) days, or the entering, without the
consent or acquiescence of Issuer of an order appointing a trustee, custodian,
receiver or liquidator of Issuer or of all or any substantial part of the
property of Issuer, which order shall not be dismissed within sixty (60) days.
 
 
5

--------------------------------------------------------------------------------

 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in New York City, New York, United States, or Dublin, Ireland, are
authorized or required to close.
 
“Change of Control” means that Alkermes plc shall cease to own, directly or
indirectly, 100% of the capital stock of Issuer.
 
“GAAP” means United States generally accepted accounting principles.
 
“Indebtedness”,  as applied to Issuer means, without duplication (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) any obligation owed for all or any part of the
deferred purchase price of property or services, which purchase price is
properly classified as a liability on a balance sheet in conformity with GAAP;
(iv) all indebtedness secured by a lien on any property or asset owned by
Issuer; and (v) all indebtedness guaranteed by Issuer, provided, however, that
“Indebtedness” shall not include trade payables and accrued expenses, in each
case incurred in the ordinary course of business.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, liabilities, operations or condition (financial or otherwise) of Issuer,
or (ii) the ability of Issuer to fully and timely perform its obligations under
this Note.
 
“Maturity Date” means March 31, 2020.
 
 
6

--------------------------------------------------------------------------------

 
13. Notices:  Unless notice is given to the contrary, any notices pursuant to
this Note shall be given as follows:
 
 
If to Issuer:



 
Alkermes Pharma Ireland Limited

 
Monksland, Athlone

 
Co Westmeath, Ireland

 
Attn.: Secretary



If to Payee:


Alkermes, Inc.
852 Winter Street
Waltham, MA 02451
Attn.:  General Counsel


14. Enforcement Expenses:  Issuer promises to pay all costs and expenses,
including reasonable attorneys’ fees, incurred in the collection and enforcement
of this Note.
 
15. Governing Law:  This Note, and the rights and obligations of Payee and
Issuer hereunder shall be governed by and shall be construed under the laws of
the State of New York applicable to contracts to be performed entirely within
that State.
 
16. Severability:  If any term or condition of this Note shall be held to be
invalid, illegal, unenforceable or in conflict with the laws of the State of New
York, then such term or condition shall be modified to reflect the Parties'
intention in a binding and legally enforceable manner under the laws of the
State of New York.  The validity, legality and enforceability of the remaining
terms and conditions shall not in any way be affected or impaired thereby.
 
17. Subordination:  This Note ranks, and shall at all times rank, pari passu,
with all other unsecured indebtedness and liabilities (actual or contingent)
issued, created or assumed currently or in the future.
 


 
[The rest of this page intentionally left blank.]
 

 
7

--------------------------------------------------------------------------------

 










SIGNED for and on behalf
of ALKERMES PHARMA IRELAND LIMITED
by its lawfully appointed attorney


in the presence of:
/s/                                                    
(Signature)










Signature of Witness:
/s/ Samira Saya          
Name of Witness:
Samira Saya
Address of Witness:
27 Rosemont Avenue #5, Pembroke HM08
Occupation of Witness:
Lawyer


 
 
 
[Signature Page – IP Loan Note]
